       Case 2:19-cv-02543-KHV-JPO Document 49 Filed 04/21/20 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS


NIKOLIS T. JAMES,

                        Plaintiff,

v.                                                       Case No. 19-2543-KHV

EQUIFAX INFORMATION SERVICES LLC,
et al.,

                        Defendants.


                                AMENDED SCHEDULING ORDER

        The parties have filed a joint motion (ECF No. 48) to amend the scheduling order

filed on November 25, 2019 (ECF No. 32). For good cause shown, the motion is granted

and the scheduling order is amended as follows:

        a.      All discovery shall be commenced or served in time to be completed by

September 9, 2020.

        b.      Disclosures required by Fed. R. Civ. P. 26(a)(2), including reports from

retained experts, are due from defendants by June 29, 2020.            Defendants’ experts

disclosed by August 4, 2020.

        c.      The final pretrial conference is rescheduled from July 23, 2020 to September

23, 2020, at 9:00 a.m., in the U.S. Courthouse, Room 223, 500 State Avenue, Kansas City,

Kansas. Unless otherwise notified, the undersigned magistrate judge will conduct the



                                              1
O:\ORDERS\19-2543-KHV-48.DOCX
       Case 2:19-cv-02543-KHV-JPO Document 49 Filed 04/21/20 Page 2 of 2




conference.     No later than September 10, 2020, defendant shall submit the parties=

proposed      pretrial     order   as   an   attachment     to   an    e-mail    directed   to

ksd_ohara_chambers@ksd.uscourts.gov. It shall be in the form available on the court’s

website (www.ksd.uscourts.gov).

        d.      The deadline for filing potentially dispositive motions is November 2, 2020.

        e.      With the permission of the presiding U.S. district judge, the case is reset for

trial on a trial calendar that will begin on June 7, 2021. The trial setting may be changed

only by order of the judge presiding over the trial.

        All other provisions of the original scheduling order shall remain in effect. The

schedule adopted in this amended scheduling order shall not be modified except by leave

of court upon a showing of good cause.

        IT IS SO ORDERED.

        Dated April 21, 2020, at Kansas City, Kansas.


                                               s/ James P. O=Hara
                                             James P. O=Hara
                                             U.S. Magistrate Judge




                                               2
O:\ORDERS\19-2543-KHV-48.DOCX
